COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 ARMANDO MADRID,                                                 No. 08-18-00062-CR
                                                §
                              Appellant,                           Appeal from the
                                                §
 v.                                                               109th District Court
                                                §
 THE STATE OF TEXAS,                                          of Andrews County, Texas
                                                §
                              Appellee.                               (TC# 4715)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JANUARY, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.